Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on March 17, 2020.

2. Claims 2-21 have been examined. 

Claim Objection
3. Claims 15 and 16 are objected to. They are system claims but not method claims.

4. Claims 18 and 20 are objected to because they are identical.
    18. The non-transitory machine-readable medium of claim 17, wherein the first instruction further comprise a message notification indicating that the particular application will be closed. 
    20. The non-transitory machine-readable medium of claim 17, wherein the first instruction further comprises a message notification indicating that the particular application will be closed. 
Allowable Subject Matter
5. After sufficient search and analysis, Examiner proposes allowable subject matter:
“wherein the at least one hardware processor is further configured to receive from the user device, device data indicating a version of the particular application installed on the user device; and to determine, based on the device data, whether the version of the particular application installed on the user device is lower than a particular version, and generate instructions for the user device to cease functioning of the particular application until the user device has logged out of an online account associated with the particular application based on the determination that the elapsed time is greater than the threshold amount of time.”

Incorporating allowable subject matter into claims 2, 10, and 17 would put the case in condition for allowance.


Double Patenting Rejection
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
At least claims 2, 10, and 17 of the present application are rejected on the ground of nonstatutory double patenting of claims 1, 12, and 18 in US Patent 10,649,756.

US Patent 10,649,756
Present Application
    1. A system comprising: at least one hardware processor configured to: receive, from a user device, by a management system, a client state indicating a last time a particular application installed on the user device was opened on the user device; generate, by the management system, a first instruction for the user device to change the client state based on a determination that an elapsed time since the last time the particular application was opened is greater than a threshold amount of time, the first instruction defining a process flow for the user device, the process flow comprising a change existing password flow; communicate the first instruction to the user device; receive, from the user device, an indication that the process flow has not been completed; and in response to the determination that the elapsed time is greater than the threshold amount of time and the process flow has not been completed, generate and communicate a second instruction for the user device to cease functioning of the particular application until the user device has completed the process flow. 

    12. A method comprising: receiving, by one or more hardware processors, a client state from a user device, by a management system, the client state indicating a last time a particular application installed on the user device was opened on the user device; based on a determination, by the management system, that an elapsed time since the last time the particular application was opened is greater than a threshold amount of time, generating, by the one or more hardware processors, a first instruction for the user device to change the client state, the first instruction comprising a process flow for the user device, the process flow comprising a change existing password flow; communicating, via a computer network, by the one or more hardware processors, the first instruction to the user device; receiving, from the user device, an indication that the process flow has not been completed; and in response to the determination that the elapsed time is greater than the threshold amount of time and the process flow has not been completed, generating and communicating a second instruction for the user device to cease functioning of the particular application until the user device has completed the process flow. 

    18. A machine-readable medium having no transitory signals and storing instructions that, when executed by at least one processor of a machine, cause the machine to perform operations comprising: receiving, from a user device, by a management system, a client state indicating a last time a particular application installed on the user device was opened on the user device; based on a determination, by the management system, that an elapsed time since the last time the particular application was opened is greater than a threshold amount of time, generating, by the management system, a first instruction for the user device to change the client state, the first instruction comprising a process flow for the user device including a change existing password flow; communicating, via a computer network, the first instruction to the user device; receiving, from the user device, an indication that the process flow has not been completed; and in response to the determination that the elapsed time is greater than the threshold amount of time and the process flow has not been completed, generating and communicating a second instruction for the user device to cease functioning of the particular application until the user device has completed the process flow.
    2. A method comprising: receiving, at a management system, a client state from a mobile device, the client state indicating a time a particular application installed on the mobile device was open on the mobile device; based upon the received client state, generating, by the one or more hardware processors, a first instruction for the mobile device to change the client state, the first instruction comprising a process flow for changing access to a feature of the mobile device; communicating the first instruction to the mobile device; and causing performance of the first instruction on the mobile device. 

   








 10. A system comprising: a management device, the management device comprising a first memory encoding instruction that, when executed by one or more processors of the management device, perform operations comprising: receiving, at a management system, a client state from a mobile device, the client state indicating a time a particular application installed on the mobile device was open on the mobile device; based upon the received client state, generating, by the one or more hardware processors, a first instruction for the mobile device to change the client state, the first instruction comprising a process flow for changing access to a feature of the mobile device; communicating the first instruction to the mobile device; and the mobile device comprising a second memory encoding instructions that, when executed by one or more processors of the mobile device, perform operations comprising: receiving the first instruction from the management system; displaying the message notification of the first instruction; and executing the process flow for changing access to the feature of the mobile device. 

    


17. A non-transitory machine-readable medium encoding instruction that, when executed by one or more processors, perform a method comprising: receiving, at a management system, a client state from a mobile device, the client state indicating a time a particular application installed on the mobile device was open on the mobile device; based upon the received client state, generating, by the one or more hardware processors, a first instruction for the mobile device to change the client state, the first instruction comprising a process flow for changing access to a feature of the mobile device; communicating the first instruction to the mobile device; and causing performance of the first instruction on the mobile device.





Claim Rejections – 35 USC §112
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. Claims 3, 4, 11, 12, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the present case, the subject matter recited in claims 3, 4, 11, 12, and 18-20 appears only in the claims of the present case, but is not disclosed in/supported by the specification.
    3. The method of claim 2, wherein the first instruction further comprises a message notification indicating that the particular application will be closed. 
    4. The method of claim 2, wherein the process flow for changing access to a feature causes the mobile device to close the particular application. 
    11. The system of claim 10, wherein the first instruction further comprise a message notification indicating that the particular application will be closed. 
    12. The system of claim 10, wherein the process flow for changing access to a feature causes the mobile device to close the particular application. 
    18. The non-transitory machine-readable medium of claim 17, wherein the first instruction further comprise a message notification indicating that the particular application will be closed. 
    19. The non-transitory machine-readable medium of claim 17, wherein the process flow for changing access to a feature causes the mobile device to close the particular application. 
    20. The non-transitory machine-readable medium of claim 17, wherein the first instruction further comprises a message notification indicating that the particular application will be closed. 

Claim Rejections – 35 USC §103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10. Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0223056 to Ludwig et al. (hereafter “Ludwig”) in view of US 2013/0121580 to Chen et al. (hereafter “Chen”).

Claim 2.    
Ludwig discloses a method comprising:
receiving, at a management system, a client state from a mobile device, the client state indicating a time a particular application installed on the mobile device was idle/active/inactive on the mobile device (0016, 0020, 0022);
based upon the received client state, generating, by the one or more hardware processors, a first instruction for the mobile device to change the client state (0002, 0016, 0018), 
the first instruction comprising a process flow for changing access to a feature of the mobile device (FIG.3, blocks 54, 56, 58, 60, and related text); 
communicating the first instruction to the mobile device; and causing performance of the first instruction on the mobile device (FIG.4 and related text).

Ludwig discloses monitoring application/program usages and a time said application/program was idle/active/inactive but does not disclose a time a particular application was open.
However, Chen further discloses a time a particular application was open (0082).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s teaching into Ludwig‘s teaching.  One would have been motivated to do so to capture application events and establish usage patterns as suggested by Chen.

Claim 10.    
Ludwig discloses a system comprising:
a management device, the management device comprising a first memory encoding instruction that, when executed by one or more processors of the management device, perform operations comprising:
receiving, at a management system, a client state from a mobile device, the client state indicating a time a particular application installed on the mobile device was idle/active/inactive on the mobile device  (0016, 0020, 0022)
based upon the received client state, generating, by the one or more hardware processors, a first instruction for the mobile device to change the client state (FIG.3, blocks 54, 56, 58, 60, and related text), 
the first instruction comprising a process flow for changing access to a feature of the mobile device (0002, 0016, 0018);
communicating the first instruction to the mobile device; and the mobile device comprising a second memory encoding instructions that, when executed by one or more processors of the mobile device, perform operations comprising: receiving the first instruction from the management system (FIG.4 and related text); 
displaying the message notification of the first instruction (0014-0016, 0020-0022); 
executing the process flow for changing access to the feature of the mobile device (0002, 0016-0020).

Ludwig discloses monitoring application/program usages and a time said application/program was idle/active/inactive but does not disclose a time a particular application was open.
However, Chen further discloses a time a particular application was open (0082).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s teaching into Ludwig‘s teaching.  One would have been motivated to do so to capture application events and establish usage patterns as suggested by Chen.

Claim 17.
Claim 17 is a medium claim, which recite(s) the same limitations as those of claim 2, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 17.



11. Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0049973 to Read et al. (hereafter “Read”) in view of US 2014/0245286 to Wong et al. (hereafter “Wong”).

Claim 2.    
Read discloses a method comprising:
receiving, at a management system, a client state from a mobile device, the client state indicating a time a particular application installed on the mobile device was idle/active/inactive on the mobile device (0029, 0044, 0046);
based upon the received client state, generating, by the one or more hardware processors, a first instruction for the mobile device to change the client state (FIG.1a, blocks 103, 104, and related text), 
the first instruction comprising a process flow for changing access to a feature of the mobile device (FIG.1a, blocks 110, 105, 106, and related text); 
communicating the first instruction to the mobile device; and causing performance of the first instruction on the mobile device (0038, 0109, 0121, 0164).

Read discloses monitoring application/program usages and a time said application/program was idle/active/inactive but does not disclose a time a particular application was open.
However, Wong further discloses a time a particular application was open (0014-0017).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wong’s teaching into Read‘s teaching.  One would have been motivated to do so to determine unused applications based on usage histories/states as suggested by Wong.

Claim 10.    
Read discloses a system comprising:
a management device, the management device comprising a first memory encoding instruction that, when executed by one or more processors of the management device, perform operations comprising:
receiving, at a management system, a client state from a mobile device, the client state indicating a time a particular application installed on the mobile device was idle/active/inactive on the mobile device (0032, 0062, 0122);
based upon the received client state, generating, by the one or more hardware processors, a first instruction for the mobile device to change the client state (0046, 0086, 0087, 0092), 
the first instruction comprising a process flow for changing access to a feature of the mobile device (0045, 0067, 0120);
communicating the first instruction to the mobile device; and the mobile device comprising a second memory encoding instructions that, when executed by one or more processors of the mobile device, perform operations comprising: receiving the first instruction from the management system (0032, 0038, 0051, 0121); 
displaying the message notification of the first instruction (FIG.1b, block 201 Inform user;  block 204 Warn user;  block 207 Inform user); 
executing the process flow for changing access to the feature of the mobile device (0033, 0136, 0166).

Read discloses monitoring application/program usages and a time said application/program was idle/active/inactive but does not disclose a time a particular application was open.
However, Wong further discloses a time a particular application was open (0014-0017).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Wong’s teaching into Read‘s teaching.  One would have been motivated to do so to determine unused applications based on usage histories/states as suggested by Wong.

Claim 17.
Claim 17 is a medium claim, which recite(s) the same limitations as those of claim 2, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 17.



12. Claims 5, 9, 13, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Read, Wong, and further in view of US 2006/0182055 to Coffee et al. (hereafter “Coffee”).

Claim 5.    
Read and Wong do not disclose the method of claim 2, wherein the process flow for changing access to a feature causes the mobile device perform a forced logout on the mobile device.
However, Coffee further discloses the process flow for changing access to a feature causes the mobile device perform a forced logout on the mobile device (0843).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Coffee’s teaching into Read and Wong‘s teaching.  One would have been motivated to do so to provide the ability for the system to logout inactive users as suggested by Coffee.

Claim 9.    
Read and Wong do not disclose the method of claim 2, further comprising, receiving device data from the mobile device, the device data comprising location information.
However, Coffee further discloses receiving device data from the mobile device, the device data comprising location information (0364, 0436, 0890).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Coffee’s teaching into Read and Wong‘s teaching.  One would have been motivated to do so to implement location aware business components as suggested by Coffee.

Claim 13.
Claim 13 is a system claim, which recite(s) the same limitations as those of claim 5, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 13.

Claim 21.
Claim 21 is a medium claim, which recite(s) the same limitations as those of claim 5, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 21.



13. Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig, Chen, and further in view of US 2004/0187023 to Alagna et al. (hereafter “Alagna”).

Claim 6.    
Ludwig and Chen do not disclose the method of claim 2, further including sending a second instruction to adjust a setting on the mobile device.
However, Alagna further discloses sending a second instruction to adjust a setting on the mobile device (0072, 0098).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alagna’s teaching into Ludwig and Chen's teaching. One would have been motivated to do so to guard against a malicious code infection during an online transaction/operation as suggested by Alagna.

Claim 7.    
Ludwig and Chen do not disclose the method of claim 6, wherein the setting relates to a feature of the particular application on the mobile device.
However, Alagna further discloses the setting relates to a feature of the particular application on the mobile device (0072, 0098).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alagna’s teaching into Ludwig and Chen's teaching. One would have been motivated to do so to guard against a malicious code infection during an online transaction/operation as suggested by Alagna.

Claim 8.    
Ludwig and Chen do not disclose the method of claim 6, wherein the setting is a new password for the mobile device.  
However, Alagna further discloses the setting is a new password for the mobile device (0072, 0098).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alagna’s teaching into Ludwig and Chen's teaching. One would have been motivated to do so to guard against a malicious code infection during an online transaction/operation as suggested by Alagna.

Claim 14.
Claim 14 is a system claim, which recite(s) the same limitations as those of claim 6, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 14.

Claim 15.
Claim 15 is a system claim, which recite(s) the same limitations as those of claim 8, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 15.

Claim 16.    
Ludwig and Chen do not disclose the method of claim 15, wherein the setting instructions relates to a feature of the particular application on the mobile device.
However, Alagna further discloses the setting instructions relates to a feature of the particular application on the mobile device (0072, 0098).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Alagna’s teaching into Ludwig and Chen's teaching. One would have been motivated to do so to guard against a malicious code infection during an online transaction/operation as suggested by Alagna.



14. Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Read, Wong, and further in view of US 2012/0060213 to Childress et al. (hereafter “Childress”).

Claim 6.    
Read and Wong do not disclose the method of claim 2, further including sending a second instruction to adjust a setting on the mobile device.
However, Childress further discloses sending a second instruction to adjust a setting on the mobile device  (FIG.4, blocks 410-478 and related text, changing a current password to a future password; FIG.5, blocks 500-570 and related text, future password overwrites the current password).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Childress’ teaching into Read and Wong's teaching. One would have been motivated to do so to orderly use new passwords over old passwords as suggested by Childress.

Claim 7.    
Read and Wong do not disclose the method of claim 6, wherein the setting relates to a feature of the particular application on the mobile device.
However, Childress further discloses the setting relates to a feature of the particular application on the mobile device  (FIG.4, blocks 410-478 and related text, changing a current password to a future password; FIG.5, blocks 500-570 and related text, future password overwrites the current password).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Childress’ teaching into Read and Wong's teaching. One would have been motivated to do so to orderly use new passwords over old passwords as suggested by Childress.

Claim 8.    
Read and Wong do not disclose the method of claim 6, wherein the setting is a new password for the mobile device.  
However, Childress further discloses the setting is a new password for the mobile device  (FIG.4, blocks 410-478 and related text, changing a current password to a future password; FIG.5, blocks 500-570 and related text, future password overwrites the current password).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Childress’ teaching into Read and Wong's teaching. One would have been motivated to do so to orderly use new passwords over old passwords as suggested by Childress.

Claim 14.
Claim 14 is a system claim, which recite(s) the same limitations as those of claim 6, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 14.

Claim 15.
Claim 15 is a system claim, which recite(s) the same limitations as those of claim 8, wherein all claimed limitations have been addressed and/or set forth above. Therefore, as the reference teaches all of the limitations of the above claim(s), it also teaches all of the limitations of claim 15.

Claim 16.    
Ludwig and Chen do not disclose the method of claim 15, wherein the setting instructions relates to a feature of the particular application on the mobile device.
However, Childress further discloses the setting instructions relates to a feature of the particular application on the mobile device  (FIG.4, blocks 410-478 and related text, changing a current password to a future password; FIG.5, blocks 500-570 and related text, future password overwrites the current password).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Childress’ teaching into Read and Wong's teaching. One would have been motivated to do so to orderly use new passwords over old passwords as suggested by Childress.


Conclusion
15. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192